                    Case 3:16-md-02741-VC Document 2814 Filed 02/26/19 Page 1 of 3



  2001 M STREET NW                                                                        WWW.WILKINSONWALSH.COM
      10th Floor
                                                                                                       ___
WASHINGTON, DC 20036
                                                                                         A LIMITED LIABILITY PARTNERSHIP




                                                  February 25, 2019

    VIA ECF

    Hon. Vince Chhabria
    San Francisco Courthouse, Courtroom 4
    450 Golden Gate Avenue
    San Francisco, CA 94102

                   Re:    In re Roundup Prods. Liab. Litig., No. 3:16-md-02741-VC

    Dear Judge Chhabria:

            Based on Plaintiffs’ opening statement and the testimony of Dr. Ritz, Monsanto
    respectfully requests that the Court issue the following curative instruction, at an appropriate
    juncture, regarding the use of unadjusted data by the expert witnesses in this case:

                   “You’ve heard evidence about certain epidemiological studies, such as McDuffie
                   and Eriksson, that contain unadjusted data—that is, data that does not make
                   appropriate adjustments for the confounding influence of exposure to other
                   pesticides. You cannot draw any conclusions from the unadjusted data about the
                   degree of potential risk that Roundup may present. Further, you may not draw any
                   conclusions from the unadjusted data about Mr. Hardeman’s risk of developing
                   NHL.”

            In PTO 85, the Court made clear that experts “may not testify that the McDuffie and
    Eriksson studies stand for the proposition that if someone uses Roundup more than two days per
    year or more than ten days in their lifetime, their risk of developing NHL doubles,” calling such
    testimony “inaccurate, misleading, and untethered to any sound scientific method.” PTO 85 at 7.
    The Court likewise precluded testimony “that Mr. Hardeman’s risk of developing NHL more than
    doubled because he used Roundup far more than the threshold of ten lifetime days set by the
    Eriksson and McDuffie studies,” observing that “[e]ven putting aside the problems with unadjusted
    data, those studies simply do not support Dr. Weisenburger’s assertion.” Id. at 8.

            Notwithstanding those rulings, Plaintiffs’ counsel stated during opening that McDuffie
    “found there was a 212 percent increased risk if you were exposed to Roundup over two days a
    year,” and that Eriksson “found that if you are exposed to Roundup more than ten days, you have
    a 202 percent chance – I’m sorry – you have a 236 percent chance if you are exposed to more than
    ten days in your life. 236 percent chance.” 2/25/19 Tr. at 336:6-14. The Court convened a sidebar
    in response.
        Case 3:16-md-02741-VC Document 2814 Filed 02/26/19 Page 2 of 3




        After the jury was excused for lunch, and with Dr. Ritz present on the stand, the Court
noted that dealing with the “numbers that emanate from the McDuffie and Eriksson studies” is “a
tricky issue.” Id. at 431:9-11. The Court made clear, however, that “the line was crossed during
opening statements,” id. at 430:19-20, and that its specific causation order precluded an “opinion
that those numbers stand for this sort of quantitative proposition.” Id. at 431:16-18. The Court
also stated that the experts “can say what the numbers stand for,” but must offer the qualification
“that these are unadjusted numbers and also the overall numbers of the subjects in the studies are
very low.” Id. at 431:22-25.

       The Court then suggested that it may give “a specific instruction regarding the use of
unadjusted numbers,” and that “the chances of that happening increase the more the Plaintiffs elicit
testimony about the unadjusted numbers, and the more the Plaintiffs attempt to get the jury to draw
quantitative conclusions about the unadjusted numbers.” Id. at 434:8-14. The Court then asked
Dr. Ritz if she was “comfortable with that,” and Dr. Ritz said “Yes.” Id. at 435:2-4.

       During her testimony, Dr. Ritz made the following statements about McDuffie and
Eriksson:

       •   McDuffie: “The pattern I see is, yeah, there’s no risk increase if you use glyphosate
           for a day or two; but look at what happens when you’re using it regularly, more than
           two days a year. That’s where all of the risk is, and it’s more than twofold and it’s
           statistically significant but still unadjusted for other pesticides.” Id. at 484:6-11
           (emphasis added).

       •   Eriksson: “So this is a new study, new cases that arrived later in time. More of them
           were exposed, which makes a lot of sense because glyphosate use increased. Right?
           So we now have actually a lot more data to base our opinion on, and we see again a
           twofold risk increase and we would call this statistically significant because it excludes
           the 1; right? It’s on that side of the 1, 1.1.” Id. at 492:10-16 (emphasis added).

       •   Eriksson: “And as you can see, the risk is different if you’re using a little bit, maybe
           69 percent risk increase but we can’t say. The confidence interval is wide; right? But
           definitely the ones using more than 10 days, they are more than twofold risk
           increased.” Id. at 494:10-14 (emphasis added).

       •   Eriksson: “Yes. So, again, it means if you were exposed 10 days or more in the past,
           then your risk is more than twofold, and in this case statistically significant.” Id. at
           496:17-19 (emphasis added).

In the last exchange, which involved data for cases “with a latency of more than 10 years,” id. at
496:9, Dr. Ritz did not state, and counsel did not note on her demonstrative, that the data was
unadjusted.

       As the foregoing demonstrates, Dr. Ritz’s testimony involved quantitative conclusions
about unadjusted data that are materially indistinguishable from the impermissible arguments
made during opening statements, and in at least one circumstance, Dr. Ritz did not offer any


                                                 2
         Case 3:16-md-02741-VC Document 2814 Filed 02/26/19 Page 3 of 3



qualification that the data she was presenting to the jury were unadjusted. Under these
circumstances, Monsanto submits that its proposed curative instruction is warranted to minimize
the risk that the jury will reach a verdict in this case that is based on “junk science.” PTO 85 at 7;
see also 2/25/19 Tr. at 430:6-13.


                                                      Respectfully submitted.

                                                      /s/ Brian L. Stekloff___________

                                                      Brian L. Stekloff (pro hac vice)
                                                      (bstekloff@wilkinsonwalsh.com)
                                                      Rakesh Kilaru (pro hac vice)
                                                      (rkilaru@wilkinsonwalsh.com)
                                                      WILKINSON WALSH + ESKOVITZ LLP
                                                      2001 M St. NW, 10th Floor
                                                      Washington, DC 20036
                                                      Tel: 202-847-4030
                                                      Fax: 202-847-4005

                                                      Michael X. Imbroscio (pro hac vice)
                                                      (mimbroscio@cov.com)
                                                      COVINGTON & BURLING LLP
                                                      One City Center
                                                      850 10th St. NW
                                                      Washington, DC 20001
                                                      Tel: 202-662-6000

                                                      Eric G. Lasker (pro hac vice)
                                                      (elasker@hollingsworthllp.com)
                                                      HOLLINGSWORTH LLP
                                                      1350 I St. NW
                                                      Washington, DC 20005
                                                      Tel: 202-898-5843
                                                      Fax: 202-682-1639

                                                      Attorneys for Defendant
                                                      MONSANTO COMPANY




                                                  3
